Coleman & Assoc. Enters., Inc. v Verizon Corporate Servs. Group, Inc. (2015 NY Slip Op 01540)





Coleman & Assoc. Enters., Inc. v Verizon Corporate Servs. Group, Inc.


2015 NY Slip Op 01540


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Friedman, J.P., Andrias, Moskowitz, DeGrasse, Richter, JJ.


14280 652641/12

[*1] Coleman & Associates Enterprises, Inc., Plaintiff-Appellant,
vVerizon Corporate Services Group, Inc., Defendant-Respondent.


Henrichsen Siegel, PLLC, New York (Marcia A. McCree of counsel), for appellant.
Ballard Spahr Stillman & Friedman LLP, New York (Scott M. Himes of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered September 13, 2013, which, insofar as appealed from as limited by the briefs, granted defendant's motion to dismiss plaintiff's breach of contract and promissory estoppel causes of action, deemed appeal from judgment, same court and Justice, entered November 1, 2013, inter alia, dismissing said causes of action, and, so considered, the judgment is unanimously affirmed, with costs.
Even though plaintiff appealed from the order and not the ensuing final judgment, in the interests of justice, we deem plaintiff's notice of appeal from the order a valid notice of
appeal from the judgment (see CPLR 5520[c]; Robertson v Greenstein, 308 AD2d 381 [1st Dept 2003], lv dismissed 2 NY3d 759 [2004]).
The agreements unambiguously provided that the Professional Services Agreement was to be the overarching agreement governing the parties' relationship; that Statement of Work No. 1 (SOW 1) governed the work at the Norfolk, Virginia call center; and that Statement of Work No. 2 (SOW 2) governed the work at the Tampa, Florida call center. Contrary to plaintiff's contention, nothing in the agreements indicates that the annual labor rate increases provided for in SOW 1 also applied to SOW 2. Given the unambiguous language of the agreements, the motion court properly declined to consider plaintiff's extrinsic evidence (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 163 [1990]).
The court also properly dismissed the promissory estoppel claim, as the alleged conduct underlying the claim was governed by the written contracts, and plaintiff failed to allege a duty independent of the contracts (see Saivest Empreendimentos Imobiliarios E. Participacoes, Ltda v [*2]Elman Invs., Inc., 117 AD3d 447, 449 [1st Dept 2014]; Susman v Commerzbank Capital Mkts. Corp., 95 AD3d 589, 590 [1st Dept 2012], lv denied 19 NY3d 810 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK